ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	Applicants’ amendments with respect to claims 1 and 17 are sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.

Allowable Subject Matter
3.	  Remaining Claims 1, 3-5, 11-12 and 17-19  are allowed. Since newly added claims 24-27 and 28-29 depend upon allowed base claims 1 and 17 respectively. Therefore, claims 24-27 and 28-29 are also allowed. Therefore, claims 1, 3-5, 11-12 , 17-19 and 24-29 are allowed.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Mulder et al. (USP 7,052,071 ) teaches, a  
latching and locking system for a cover for the cargo bed of a vehicle having a tailgate. The system includes a cover latch, a first manual operator for releasing the cover latch, and a second automatic operator for automatically releasing the cover latch if the tailgate is moved to its closed position when the cover is closed and locked. The system includes a single cable interconnecting the latch and the first and second operators. The second operator carries a movable tailgate latch. Finally, the system includes a single lock operatively connected to both the first operator and the tailgate latch.

 Regarding independent claim 1, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a vehicle cargo compartment system comprising: an electric outlet mounted within an accessible location within a vehicle cargo compartment;  a powered tailgate including an actuator for moving the powered tailgate between an open and a closed position; a sensor assembly mounted proximate the electric outlet within the cargo compartment for detecting a presence of an electrical cord interfaced with the electric outlet; and a controller in communication with the sensor assembly and the actuator of the powered tailgate, wherein the controller is programmed to automatically control the actuator to move the powered tailgate based on information communicated from the sensor assembly.

 Regarding independent claim 17, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a method of operating vehicle cargo compartment system comprising: sensing with a sensor assembly a presence or absence of an electrical conduit interface with an electric outlet mounted within an accessible location within a vehicle cargo compartment;  automatically generating an alert signal with a controller in communication with the sensor assembly in response to the sensor assembly detecting the presence of an electrical conduit interfaced with the electric outlet; and automatically actuating a powered tailgate actuator to move a power tailgate associated with the vehicle cargo compartment to one of an open position or a closed position in response to the detected presence of the electrical conduit by the sensor assembly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663